       Case 1:20-cv-00725-SKO Document 24 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BRYAN WEBB,                                     Case No. 1:20-cv-00725-SKO (PC)

12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      MOTION FOR EXTENSION OF TIME
13             v.                                     TO FILE REPLY TO PLAINTIFF’S
                                                      OPPOSITION TO MOTION TO DISMISS
14    P. LLAMAS, et al.,
                                                      (Doc. 23)
15                        Defendants.
16

17            On December 22, 2020, Defendants filed a motion to dismiss. (Doc. 14.) After receiving
18   two extensions of time (Docs. 16, 18), Plaintiff filed an opposition to the motion to dismiss on
19   April 15, 2021, which was entered on the docket the next day. (Doc. 21.)
20            Defendants request a 21-day extension of time to file a reply to Plaintiff’s opposition.
21   (Doc. 23.) Upon review of Defendants’ motion, including defense counsel’s supporting
22   declaration, the Court finds good cause to grant the request.
23            Accordingly, Defendants’ motion is GRANTED. Defendants shall have until May 14,
24   2021, to file a reply to Plaintiff’s opposition to their pending motion to dismiss.
25
     IT IS SO ORDERED.
26
27   Dated:     April 22, 2021                                       /s/   Sheila K. Oberto              .
28                                                       UNITED STATES MAGISTRATE JUDGE
